Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 3-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Development of Polymer Composite Battery Pack Case for an Electric Vehicle”, SAE International, published April 8, 2013, by Choi, et al., and cited in Applicant’s IDS filing of 5/26/20201 (“Choi”) in view of U.S. Patent Application Publication No. 2015/0086738 to Nitsche (“Nitsche”). Regarding claims 1, 7-14, and 16, Choi discloses glass and carbon fiber reinforced polyamide matrix as a composition for forming battery compartments in automobiles, the material having the benefit of lighter weight while maintaining sufficient structural/physical properties to protect the batteries in case of collision. Choi is silent regarding inclusion of impact modifiers, additives, or flame retardant in its composition.

Further regarding claims 3-6, Choi discloses the use of PA6 polyamide. Nitsche notes that alternative polyamides, including PA612, PA11, PA12, and others included in the recited list, offer the benefit of reduced water absorption which can provide greater shape-stability of the fiber-reinforced automobile component over time. Thus, the person of ordinary skill in the art at the time of invention would have had considered the use of PA612, PA 11, or PA12 to be an obvious substitute for the PA6 of in order to improve shape stability.
.
Response to Arguments
Applicant’s arguments and amendments with respect to the rejections under 35 USC sections 112 and 101 have been fully considered and are persuasive.  Those rejections have been withdrawn. 
Applicant’s arguments of December 23, 2021, with respect to the rejection of claims 1-16 under 35 U.S.C. 103 have been fully considered but are not persuasive.
Analogous Art
Applicant first argues that Nitsche is not analogous art.  A prior art reference is considered analogous art if either (1) the reference is from the same field of endeavor, even if it addresses a different problem, as compared to the instant application or (2) it is reasonably pertinent to a problem faced by the inventors of the instant application, even if it is from a different field of endeavor.  MPEP 2141.01(a)(I).  
Applicant identifies a purpose of Applicant’s invention, and a purpose of Nitsch.  Based on these purposes, Applicant erroneously contends that the purpose of the invention is also part of each and every problem faced by the inventors of the instant application, thus resulting in an overly narrow description of the problems faced by those inventors.  Additionally, Applicant erroneously contends that the field of endeavor does not extend beyond the purpose of Applicant’s invention, thus resulting in an alleged field of endeavor that is overly narrow.  Indeed, according to the manner in which Applicant has chosen to formulate the field of endeavor and the problems faced by the inventors, there appears to be no instance where an inventor would ever face a problem that would be addressed by anyone in a field of endeavor other than his own, since Applicant alleges they are both limited by the purpose of the 
As will be described below, when the field of endeavor and problems faced are arrived at by looking at the content of the specification/reference as a whole and as would be understood by the person of ordinary skill in the art at the time of invention, Nitsche is both in the same field of endeavor, and is reasonably pertinent to the problems faced by Applicant.
Nitsche is in the same field of endeavor
Applicant’s specification begins with a broad description of its field of endeavor:  “The present invention relates to the field of electric or hybrid type automotive vehicles requiring the use of electric batteries.”  U.S. Patent Application Publication No. 2020/0243820 at paragraph [0001].  Applicant notes that the invention relates to a specific component of such vehicles (a battery compartment). Further description of the challenges faced in designing this component, however, require an understanding of these vehicles broadly, not merely an understanding of a single component out of context of its implementation.  In particular, the motivation for Applicant to improve the battery compartment component are related specifically to the needs of these vehicles:  “The battery compartment according to the invention has the advantage of being lighter than a metal structure.  This weight savings contributes to the impact on the desired energy or fuel efficiency for vehicles described as clean.”  Id. at paragraph [0016].  Moreover, design of the component requires an understanding of the design of the vehicle as a whole:  “[D]epending on the positioning of the battery in the vehicle, it can be necessary to protect it from impact and from the outside environment, which can have extreme temperature and variable humidity…Depending on the placement thereof in the vehicle, this compartment can be found in contact with an aggressive environment: high temperature in summer, low temperature in winter, contact with zinc chloride, impacts, high humidity.” Id. at paragraphs [0005] 
Applicant’s approach to achieving its purpose relate almost entirely to materials selection/design.  See as-filed claims 1-14 and 16 and U.S. Patent Application Publication No. 2020/0243820 at paragraph [0008] (stating “thus, materials which satisfy the specific specifications mentioned above are sought to replace the known metal structures.” (emphasis added)).  The materials chosen are those capable of operating in the specific conditions of an electric or hybrid electric vehicle.  The only means of addressing these concerns structurally is by providing a commonly known double-walled enclosure.  See as-filed claim 15.  Indeed, Applicant’s characterization of the problems faced implies that they were content to rely on pre-existing structures for the battery compartment, but were merely seeking new materials from which to make those structures.  Id. at paragraph [0008] (“…sought to replace the known metal structures.” (emphasis added)).
The field of endeavor of the instant application thus must include a broad understanding of the environmental demands of electric and hybrid electric vehicles and a deep understanding of materials design for use in that environment.  Without such broad understanding, Applicant would not have been able to set design criteria for the specific component of the vehicle this application improves.  Therefore, a fair characterization of the field of endeavor would be materials engineering for electric and hybrid electric vehicle components.
The express teachings of Nitsche are directed almost entirely to materials design and materials properties, specifically as it relates to moldable items.  The only specific applications described for the materials of Nitsche are for making automobile components.  See Nitsche at paragraphs [0004], [0011], [0066], and [0087].  No other applications for the materials are expressly recited in Nitsche.  Nitsche points to several documents as relevant background in relation to its invention, and it alleges to improve upon those prior art inventions.  All of those references are similarly related to polyamide materials for See European Patent Publication Nos. 1988113 at paragraph [102] and 2325260 at Abstract; International Patent Application Publication Nos. WO 2005/018891 at second paragraph under “Field of Invention” and WO 2012/106309 at 1st paragraph under Background of Invention; Japanese Patent Publication No. 2010-202724 at Title/Abstract; and U.S. Patent Application Publication No. 2013/0115401 at paragraph [0003].  Thus, the teachings of Nitsche, when taken as a whole, are related not just to an arbitrary material with a given set of properties, but to a material designed for improved performance in automobile component applications.  That is, the field of endeavor of Nitsche can be fairly characterized as materials engineering for automotive applications.
By these fair characterizations of Applicant’s field of endeavor (materials engineering for electric and hybrid electric automobiles) and that of Nitsche (materials engineering for automotive applications), Applicant’s field of endeavor is fully encompassed within Nitsche’s field of endeavor, and they are considered to be directed to the same field, therefor qualifying Nitsche as analogous art.

 Nitsche is pertinent to one or more problems faced by the inventors
Even if in arguendo Nitsche is not directed to Applicant’s field of endeavor, it is unambiguously pertinent to the problems faced by Applicant, thereby qualifying it as analogous art.
Applicant describes a purpose of the claimed subject matter to be providing a battery compartment for an electric vehicle that is lighter than a metal case, presents a satisfactory resistance to temperature and external stresses and meets required inflammability criteria.  Because Nitsche never mentions a battery compartment, Applicant finds that it is not related to the same problems as those faced by the inventors.  The Office disagrees.
purpose of Applicant’s invention was to create a new battery compartment for an electric or hybrid-electric vehicle.  It is not the purpose of the invention, however, that defines the problems faced in arriving at the invention.  As stated by Applicant, the over-arching problem faced by Applicant in achieving that purpose was finding a material that satisfies specific properties.  U.S Patent Application Publication No. 2020/0243820 at paragraph [0008] (stating “Thus, materials which satisfy the specific specifications mentioned above are sought to replace the known metal structure.”).  Specific sub-problems include finding materials that are light weight, flame retardant, that are impact resistant, and that are resistant to extreme temperatures and humidity.   Id. at paragraphs [0005], [0007], and [0016]-[0018].  Thus, at least some of the problems faced by Applicant in achieving its purpose were identifying a material that is light-weight, has sufficient impact resistance, is resistant to extreme temperatures, is resistant to extreme humidity, and is inflammable.  
A reference is reasonably pertinent to a problem faced by an inventor if its subject matter “logically would have commended itself to an inventor’s attention in considering his problem”.  In re Clay 966 F.2d 656, 659 (Fed. Cir. 1992).  The reasonably pertinent inquiry includes consideration of “where an ordinarily skilled artisan would reasonably look, and what that person would reasonably look for, in seeking to address the problem confronted by the inventor.”  Airbus S.A.S. v. Firepass Corp., 941 F.3d 1374, 1382 (Fed. Cir. 2019).  The analysis should include consideration of record evidence that demonstrates the knowledge and perspective of a person of ordinary skill in the art at the time of the invention, including prior art references such as Choi.  Id.  Overlap in structure and function is strong evidence that a reference should be considered analogous art.  MPEP 2141.01(a)(II).
Here, Nitsche similarly addresses several of the same materials design/selection problems Applicant sought to overcome.  One of its aims is to provide a material having high impact strength and resistance to high temperatures.  Nitsche at paragraph [0002] (“The subject of the invention is an impact modified polyamide moulding composition which contains a partially aromatic copolyamide and a polyolefinic impact modifier and which on the basis of the selection of the individual components has high impact strength and elongation at break and high thermal aging resistance.”).  Nitsche also highlights poor performance in high humidity environments as a problem faced by its inventors.  Id. at paragraph [0003] (“Conventionally known polyamides such as PA6 and PA66 are easy to process and have high melting points and high thermal dimensional stability, especially if they are reinforced with glass fibres or contain mineral fillers. However, they typically have high water absorption of up to 10% on storage in water. For many applications with high requirements for dimensional stability even under moist conditions these aliphatic polyamides cannot be used.”).  Nitsche notes that some materials were known in the art to perform well in both high temperature and high humidity environments, but that the problem faced with these known materials was a low impact resistance (highly brittle).  Id. at paragraph [0004] (“Partially aromatic polyamides have reduced water absorption compared to PA6 and PA66, and the mechanical properties are largely maintained after water absorption. In addition, they have melting points which sometimes lie markedly above that of PA66 and would therefore in principle be suitable for applications with prolonged exposure to high temperatures, for example in the engine compartment of an automobile. Since PA6T has such a high melting point that it is no longer processable, in practice copolyamides are used, for example PA6T/6I, PA6T/66 or PA6T/6, the melting point whereof has been lowered sufficiently for the polymers to be processable. With suitable composition, such copolymers are highly crystalline, have melting points in the range around about 300.degree. C. and high rigidity; however, they are generally very brittle and have very low elongation at break.”).
Moreover, Nitsche identifies that the practical application for which it is judging these properties is also in the field of automobile components.  It does this first by its express words.  Id. at paragraphs [0004], [0011], [0066], and [0087].  
See id. at paragraphs [0007]-[0010].  Each of those references refers to making automobile parts, including housing for electronic components, to be the intended application for its materials.  See European Patent Publication Nos. 1988113 at paragraph [102] and 2325260 at Abstract; International Patent Application Publication Nos. WO 2005/018891 at second paragraph under “Field of Invention” and WO 2012/106309 at 1st paragraph under Background of Invention; Japanese Patent Publication No. 2010-202724 at Title/Abstract; and U.S. Patent Application Publication No. 2013/0115401 at paragraph [0003].  Thus, Nitsche clearly identifies that automotive component performance is the application by which it will be judged if a material has high impact resistance and stability under both high temperatures and high humidity environments.
This establishes that the plain words of the instant specification and those of Nitsche, when taken as a whole, disclose two sets of inventors addressing at least some of the same problems:  finding/designing materials having sufficient impact resistance and temperature/humidity tolerance to perform at a high level in an automobile environment.  Accordingly, the person of ordinary skill in the art at the time of invention would have considered Nitche to be reasonably pertinent to problems faced by Applicant since it seeks to solve those very same problems.
Choi provides additional evidence that the person of ordinary skill in the art at the time of invention would have found Nitsche reasonably pertinent even to more narrowly defined problems faced by Applicant.  Choi is specifically directed to providing improved battery compartments in automobiles.  Choi utilizes polyamide materials similar to those disclosed in Nitsche.  That is, Choi already identifies fiber reinforced polyamide materials as a light weight alternative to metal for making battery compartments in automobiles as part of the general knowledge of the person of ordinary skill in the art at the time of invention.  This establishes that art related to fiber reinforced polyamide materials, the kind of information the person of ordinary skill in the art at the time of invention would reasonably look for in addressing Applicant’s concerns regarding a lightweight automobile battery compartment material having high impact resistance and temperature/humidity stability.    
Indeed, the PA6 polyamide materials of Choi’s automobile battery compartment are the very type of materials that Nitsche seeks to improve upon to arrive at automobile components having better temperature/humidity stability and high impact resistance.  Nitsche at paragraphs [0003] and [0004].  Thus, because Nitsche specifically teaches materials improving on the impact resistance and temperature/humidity stability of the materials disclosed in Choi for making a battery compartment in an automobile, the person of ordinary skill in the art at the time of invention would have considered its teachings highly relevant even to Applicant’s narrowly defined problem of providing a lightweight material to form a battery compartment having good impact resistance and temperature/humidity stability.
Finally, it is noted that Nitsche and Applicant arrive at polyamides having the same structure and composition and that include the same fillers.  Thus, in addressing these same problems, Applicant arrived at the same material as Nitsche.  That is to say that the instant application and Nitsche substantially overlap in both purpose (arriving at a material for automotive applications with high impact resistance and temperature/humidity stability) and structure (specific polyamide compositions using the same fillers), further establishing that Nitsche is reasonably pertinent to the problems faced by Applicant.  MPEP 2141.01(a)(II).
All of these facts, when taken together, establish unambiguously that Nitsche would be considered by the person of ordinary skill in the art at the time of invention to be reasonably pertinent to the problems faced by Applicant and thus qualifies as analogous art.
Motivation to Combine
Applicant next alleges that there would be no motivation from Nitsche to include a flame retardant in a polyamide composition to substitute for the polyamide composition of Choi.  Applicant does not allege that Nitsche fails to disclose inclusion of a flame retardant in polyamide compositions for use in automotive applications, which it clearly does.  Instead, Applicant merely alleges that because Nitsche doesn’t discuss this component at length, the person of ordinary skill in the art at the time of invention would have no reason to include it in the polyamide composition of Nitsche – despite Nitsche directly teaching its inclusion. 
A prima facie case of obviousness is established when a material recognized by the prior art to be suitable for a purpose is selected for that purpose.  MPEP 2144.07.  Here, Nitsche discloses a high performance polyamide material that includes a flame retardant for use in making fiber-reinforced polyamide automobile components.  Choi discloses a battery compartment of an automobile made of fiber-reinforced polyamide.  Thus, Choi and Nitsche both recognize fiber reinforced polyamide materials to be suitable for fabrication of automobile components including battery compartments specifically.  Nitsche further identifies fiber-reinforced polyamide including a flame retardant filler to be suitable for fabrication of automobile components.  
Thus, the motivation to use the material unambiguously disclosed in Nistche to make the battery compartment of Choi is one that is clearly laid out in MPEP 2144.07:  the selection of a known material (flame retardant-containing polyamide) for its intended purpose (automobile component manufacture, including battery compartment).  Applicant has not attempted to undermine this motivation in any legitimate way, since the motivation does not depend on the extent to which a specific embodiment is discussed in the prior art reference, merely that it is recognized as a material intended for the relevant purpose. 
Alleged failure of the prior art to teach/suggest all limitations

Applicant baldly alleges the weight percentage is critical to the invention, but points to no evidence of record to support that allegation.  The Office finds no evidence that a functioning battery compartment is not arrived at when there is deviation from those ranges and thus finds no basis to consider the ranges critical to the invention.
Regarding the reinforcing fiber, the entire content of Choi is directed to optimizing physical properties of the material based on the amount of reinforcing fiber relative to the amount of polyamide to include, thereby establishing that this is a result effective variable and providing a prima facie case of obviousness for experimenting with the included amount.
Regarding the amount of impact modifier and/or flame retardant, Nitsche discloses that other polymers (i.e., impact modifier) and flame retardant fillers may be included at amounts of at least 0.01%, without providing a high end for a range, thus disclosing a very broad range for these components.  
Nitsche provides a reason for including impact modifiers:  to improve the toughness and elongation at break.  Nitsch at paragraph [0004].  The reason for including flame retardant is implicit in the name of the filler – to reduce flammability.  
Given the teaching to include these components in an amount of at least 0.01% - a broad range that fully encompasses the recited ranges - and the teaching for the reason to include these components, the person of ordinary skill in the art at the time of invention would have had sufficient reason to experiment with a range of amounts of each component in order to arrive at a material having sufficient toughness and elongation at break and desired degree of flammability while retaining other physical properties required for the given application.   MPEP 2144.05; see also Choi.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/               Examiner, Art Unit 1727